HEDRICK, Chief Judge.
The sole question raised on appeal is whether the trial court erred in directing a verdict for defendants. Plaintiff argues that the evidence, when considered in the light most favorable to him, is sufficient to raise a question for the jury as to whether defendants were negligent in any way in the operation of their tractor-trailer rig and whether such negligence was a proximate cause of the damages done to plaintiff’s building. We agree.
In Bowen v. Gardner, 275 N.C. 363, 168 S.E.2d 47 (1969), the Supreme Court stated: ^
‘It is a general rule of law that the operator of a motor vehicle must exercise ordinary care, that is, that degree of care which an ordinarily prudent person would exercise under similar circumstances. And in the exercise of such duty it is incumbent upon the operator of a motor vehicle to keep same under control, and to keep a reasonably careful lookout, so as to avoid collision . . . .’ It is the duty of a driver not merely to look but to keep a lookout in the direction of travel; ‘and he is held to the duty of seeing what he ought to have seen.’
*620Id. at 367, 168 S.E.2d at 51, quoting Adams v. Service Co., 237 N.C. 136, 141, 74 S.E.2d 332, 336, (1953), and Wall v. Bain, 222 N.C. 375, 379, 23 S.E.2d 330, 333 (1942). Whether the operator of a motor vehicle was keeping a reasonably careful lookout to avoid danger is an issue of fact to be determined by the jury. Mims v. Dixon, 272 N.C. 256, 158 S.E.2d 91 (1967); Peeden v. Tait, 254 N.C. 489, 119 S.E.2d 450 (1961).
In the present case, the testimony of defendant driver clearly shows that on the day of the accident, he was aware of the presence of the telephone wire, he saw the wire and he proceeded to drive his tractor-trailer rig under the wire causing the trailer to collide with the wire and damage plaintiff’s building. From this evidence, a jury could find that defendant driver did not “keep a reasonable] lookout so as to avoid collision” with the wire in that after he saw the wire he did not take steps to insure that his vehicle could successfully clear the wire without incident. Considering the evidence in the light most favorable to plaintiff, sufficient evidence was presented from which the jury could infer defendants’ negligence in the operation of the tractor-trailer rig. The trial court, therefore, erred in directing a verdict for defendants, and the judgment of the trial court must be reversed.
Reversed.
Judges Lewis and Wynn concur.